Citation Nr: 0215279	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  96-23 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1970.  
His claim initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa, wherein the RO found that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for PTSD.  In an 
April 1998 decision, the Board reopened the veteran's claim 
on the basis of new and material evidence before remanding 
the case to the RO for additional development.  That 
development has since been completed, and the case is once 
again before the Board for appellate review.  The Board notes 
that during the pendency of this appeal, the case was 
transferred to ROs in Chicago, Illinois, and Jackson, 
Mississippi.

In September 1997, the veteran testified at a hearing before 
a Member of the Board, held at the RO in Chicago, Illinois.  
Although the Member who conducts a hearing should normally 
participate in the final determination of the claim, see 
38 C.F.R. § 20.707, there is no prejudice to the veteran in 
having this case signed by the undersigned Acting Board 
Member, in light of the favorable outcome of the decision as 
well as the favorable determination as to the credibility of 
the veteran's testimony.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).


FINDING OF FACT

Medical evidence links the veteran's diagnosis of PTSD to a 
verified stressor.



CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1154, 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102 and 
3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information necessary to substantiate a claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R.            § 3.159).  In an April 2001 letter, the RO 
notified the veteran of the VCAA, including how it impacts 
his claim.  The Board finds that the requirements under the 
VCAA were satisfied in this case, and that any potential 
deficiencies in complying with the VCAA are rendered moot by 
virtue of the favorable outcome in this appeal.  

The veteran is seeking service connection for PTSD as a 
result of stressors that allegedly occurred while serving in 
Vietnam.  Service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau 
v. Brown, 9 Vet. App. 389, 394-95 (1996)).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for posttraumatic stress 
disorder will vary depending on whether or not the veteran 
was "engaged in combat with the enemy."  Id. 

If the VA determines that the veteran engaged in combat with 
the enemy and that his alleged stressor is combat related, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  The General Counsel stated 
that the term "combat" is defined to mean "a fight, 
encounter, or contest between individuals or groups" and 
"actual fighting engagement of military forces."  
VAOPGCPREC 12-99 (Oct. 1999) citing WEBSTER'S THIRD NEW INT'L 
DICTIONARY 452 (1981).  That opinion further states that the 
phrase "engaged in combat with the enemy" requires that the 
veteran "have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  VAOPGCPREC 12-99.

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.

In this case, medical evidence shows that the veteran suffers 
from PTSD as a result of a stressor he experienced while 
serving in Vietnam.  First, the Board notes that one of the 
veteran's alleged stressors has been verified.  The veteran 
testified at a May 2000 hearing that two personnel from his 
unit were injured in Vietnam when an assailant threw a hand 
grenade into their hut.  He stated that, although he did not 
know either of the victims personally, this incident occurred 
just two huts away from where he was sleeping.  Pursuant to 
the Board's remand, the Marine Corps Historical Center 
forwarded a copy of the command chronologies of the Support 
Company, Support Battalion, 1st Force Service Regiment, for 
the period from September 1969 to April 1970, to which the 
veteran was assigned.  These chronologies reflect that two 
supply company personnel were indeed injured in February 1970 
when an assailant threw a hand grenade into their hut.  The 
assailant was apprehended and charged with attempted murder.  
It thus appears that one of the veteran's in-service 
stressors has been verified.

The record also shows that the veteran suffers from PTSD as a 
result of this confirmed stressor.  At a VA psychiatric 
examination in September 2002, the examiner stated that he 
was asked to examine the veteran to determine whether he 
suffered from PSTD as a result of the hand-grenade incident.  
The examiner acknowledged that only this incident could be 
considered for the purpose of determining whether exposure to 
a stressor in service had resulted in any current psychiatric 
symptoms.  After reviewing the claims file, interviewing the 
veteran, and conducting a mental status examination, the 
examiner concluded with a diagnosis of PTSD, chronic.  The 
examiner also concluded that the veteran's PTSD was a direct 
consequence of the incident in which two personnel were 
injured when an assailant threw a hand grenade into their 
hut.  According to the examiner, this incident launched the 
veteran into a state of anxiety which has never resolved. 

In conclusion, the Board finds that the veteran has presented 
evidence establishing a diagnosis of PTSD; credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and a link, established by the medical 
evidence, between PTSD and a verified in-service stressor.  
See 38 C.F.R. § 3.304.  Accordingly, service connection for 
PTSD is hereby granted. 


ORDER

Service connection for post-traumatic stress disorder is 
granted.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

